FILED
                             NOT FOR PUBLICATION                           MAY 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ZHENHONG QI,                                     No. 12-73773

               Petitioner,                       Agency No. A099-402-302

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**


Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Zhenhong Qi, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). Our jurisdiction is

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence. Zehatye v.

Gonzales, 453 F.3d 1182, 1184–85 (9th Cir. 2006). We deny in part and dismiss in

part the petition for review.

      Substantial evidence supports the BIA’s finding that the harm Qi

experienced in China, even considered cumulatively, did not rise to the level of

persecution. See Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006); see also

Prasad v. INS, 47 F.3d 336, 340 (9th Cir. 1995) (“Although a reasonable factfinder

could have found [these incidents constituted] past persecution, we do not believe

that a factfinder would be compelled to do so.”) (emphasis in original). In

addition, the record does not compel the conclusion that Qi demonstrated a well-

founded fear of persecution. See Gu, 454 F.3d at 1022. We reject Qi’s contentions

that the BIA ignored and improperly considered evidence. Accordingly, Qi’s

asylum claim fails.

      Because Qi failed to meet his burden for asylum, it necessarily follows that

he did not meet the more stringent standard for withholding of removal. See

Zehatye, 453 F.3d at 1190.

      Finally, we lack jurisdiction to consider Qi’s CAT claim because he failed to

meaningfully challenge the denial of his CAT claim to the BIA. See Abebe v.

Mukasey, 554 F.3d 1203, 1208 (9th Cir. 2009) (en banc) (claim raised in notice of


                                          2                                   12-73773
appeal but not pursued in the later-filed brief to the BIA is not properly exhausted).

We reject Qi’s contention that the BIA erred in treating his CAT claim as waived.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    12-73773